Citation Nr: 1756443	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for an adjustment disorder with depressed mood. 

2.  Entitlement to total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Donald A. Donati, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript is of record. 

In September 2017, the Veteran filed a VA Form 9, substantive appeal, perfecting her appeal regarding the issues of entitlement to higher ratings for frostbite of the feet with plantar fasciitis and requesting to be scheduled for a video-conference hearing before the Board as to those claims.  As she is still awaiting scheduling of her requested hearing, those claims will be addressed in a subsequent decision.  See RO Letter to the Veteran, dated September 19, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The evidence of record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See February 2012 Rehab Services.  There is no indication that the RO has attempted to obtain these records.  Accordingly, to the extent that these SSA disability records exist and may be relevant to the claim, VA is obliged to attempt to obtain and the supporting documents on which the decision was based and consider those records in adjudicating this appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board has no discretion and must remand this appeal to obtain any SSA records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2) (2017).

Further, the Veteran was last afforded a VA examination to assess the severity of her adjustment disorder with depressed mood in August 2011, more than six years ago.  Therefore, as the case must be remanded for the foregoing reason, she should also be scheduled for a current VA examination.  Any outstanding VA treatment records should also be obtained.

Finally, the Board notes that the claim for a TDIU must be deferred pending resolution of the claims for higher ratings for frostbite of the feet with plantar fasciitis, mentioned in the Introduction above.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

2. Obtain and associate with the claims file all outstanding VA treatment records, dated from August 2017, forward.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected adjustment disorder with depressed mood.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran her complete educational, vocational, and employment history and should note her complaints regarding the impact of her service-connected disabilities on her employment.



After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disabilities and opine as to the impact of the service-connected disabilities (adjustment disorder with depressed mood, bilateral frostbite of the feet with plantar fasciitis, bilateral peripheral neuropathy of the lower extremities), to include the effects of any medication taken to treated these disabilities, on her ability to secure substantially gainful occupation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




